Name: Council Regulation (EEC) No 1929/81 of 6 July 1981 increasing the Community tariff quota opened for 1981 by Regulation (EEC) No 3441/80 for newsprint, falling within subheading 48.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 81 Official Journal of the European Communities No L 191 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1929/81 of 6 July 1981 increasing the Community tariff quota opened for 1981 by Regulation (EEC) No 3441/80 for newsprint, falling within subheading 48.01 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, within subheading 48,01 A of the Common Customs Tariff is hereby increased from 2 650 000 to 3 000 000 tonnes . Article 2 1 . The first tranche of the additional volume referred to in Article 1 , amounting to 250 000 tonnes, shall be allocated as follows among the Member States concerned : Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission , Whereas the Council , by Regulation (EEC) No 3441 /80 (1), opened and allocated among the Member States a duty-free Community tariff quota for news ­ print, falling within subheading 48.01 A of the Common Customs Tariff, the amount of which was fixed at 2 650 000 tonnes ; whereas by that Regulation the benefit of the tariff quota in question was extended to certain other types of paper which, apart from the criterion of watermarks , correspond to the definition of newsprint given in the Additional Note to Chapter 48 of the Common Customs Tariff ; Whereas, on the basis of the most recent data on this product for 1981 , it is estimated that the additional imports from third countries required by the Commu ­ nity currently amount to 350 000 tonnes ; whereas the size of the quota should be increased by this quantity to take account of the requirements noted ; whereas, in order to safeguard the Community character of the tariff quota in question, part of the volume of the proposed increase should be allocated to the Commu ­ nity reserve, the balance being allocated among certain Member States on a pro rata basis according to their foreseeable requirements for imports origi ­ nating in third countries, (tonnes) Benelux 13 225 Germany 43 000 Greece 19 850 France 33 075 Ireland 4 100 Italy 1 175 United Kingdom 135 575 2 . The second tranche, amounting to 100 000 tonnes, shall constitute the reserve . The reserve provided for in Article 2 (3) of Regulation (EEC) No 3441 /80 is thus increased from 150 000 to 250 000 tonnes . Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The volume of the Community tariff quota opened by Regulation (EEC) No 3441 /80 for newsprint falling This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1981 . For the Council The President G. HOWE (&gt;) OJ No L 359 , 31 . 12 . 1980 , p . 4 .